Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Chukwuma E. Azubuko appeals the district court’s order denying his motion seeking consideration of his case by a three-judge court, 28 U.S.C. § 2284 (2006). We have reviewed the record and find no reversible error. Accordingly, we deny Azubuko leave to proceed in forma pauper-is and dismiss the appeal for the reasons stated by the district court. Azubuko v. U.S. Dist. Court, No. 5:04-cv-00735-BO (E.D.N.C. Mar. 16, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.